296 F.2d 742
UNITED STATES of Americav.John David NICKERSON.
No. 6834.
United States Court of Appeals Tenth Circuit.
November 17, 1961.

Appeal from the United States District Court for the District of Kansas.
Newell A. George, U. S. Atty., Kansas City, Kan., and Benjamin E. Franklin, Asst. U. S. Atty., Topeka, Kan., for appellant.
No attorney for appellee.
Before LEWIS and BREITENSTEIN, Circuit Judges, and CHRISTENSON, District Judge.
PER CURIAM.


1
Reversed without written opinion, on authority of Taylor, Warden, v. Godwin, 10 Cir., 284 F.2d 116, certiorari denied 365 U.S. 850, 81 S.Ct. 814, 5 L.Ed.2d 814.